DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sicconi (US 2019/0213429).
Regarding claim 1, Sicconi discloses an emotion estimation device comprising: processing circuitry 211, 315, 1020, 1151, 1233, 
	to detect 314 facial information related to a facial feature 309 of a driver 305 of a vehicle (figures 1-3),
	to detect 314 physical information related to a physical feature of the drivers (figure 3),

	to estimate 310 a facial expression of the driver on a basis of the facial information, and
	to estimate 322, 1233, an emotion of the driver represented by a degree of comfort (1221, 1219) and a degree of activeness (1221, 1219) on a basis of a temporal change in the driving capability of the driver and the facial expression of the driver (paragraphs 54, 56, 64, figures 3, 5, 10, 12). 
Regarding claim 2, Sicconi discloses wherein the processing circuitry estimates the emotion of the driver on a basis of a duration of the facial expression of the driver in a case where it is estimated that the driver is capable of driving (p. 56). 
Regarding claim 3, Sicconi discloses wherein the processing circuitry determines the degree of comfort and the degree of activeness (1221, 1219) depending on a duration of the driving capability of the driver and the duration of the facial expression of the driver and estimates the emotion of the driver that corresponds to the degree of comfort and the degree of activeness that have been determined by referring to a predetermined correspondence relation among the degree of comfort, the degree of activeness, and the emotion (p. 56, 116, 123, figures  3, 10, 12).
Regarding claim 4, Sicconi discloses wherein the processing circuitry is further configured to warn the driver (327, 500, 1026, 1027) or to prompt the driver to switch 
Regarding claim 5, Sicconi discloses an emotion estimation method performed by processing circuitry 211, 315, 1020, 1151, 1233, comprising:
	detecting 308 facial information related to a facial feature 309 of a driver 305 of a vehicle (figures 1-3);
	detecting 314 physical information related to a physical feature of the driver (figure 3);
	estimating 315 driving capability of the driver on a basis of the facial information 309 and the physical information 314, 316;
	estimating 310 a facial expression of the driver on a basis of the facial information; and
	estimating 322, 1233, an emotion of the driver represented by a degree of comfort (1221, 1219) and a degree of activeness (1221, 1219) on a basis of a temporal change in the facial expression of the driver in a case where it is estimated that the driver is capable of driving (1022, p. 54, 56, 64, figures 3, 5, 10, 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 
							/ANH V LA/                                                                                      Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
December 31, 2021